

117 S1042 IS: Kira Johnson Act
U.S. Senate
2021-03-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1042IN THE SENATE OF THE UNITED STATESMarch 25, 2021Mr. Warnock (for himself, Mr. Padilla, Mr. Booker, Mr. Van Hollen, and Mr. Menendez) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo prevent maternal mortality and severe maternal morbidity among Black pregnant and postpartum individuals and other underserved populations, to provide training in respectful maternity care, to reduce and prevent bias, racism, and discrimination in maternity care settings, and for other purposes.1.Short titleThis Act may be cited as the Kira Johnson Act.2.Investments in community-based organizations to improve Black maternal health outcomes(a)AwardsFollowing the 1-year period beginning on the date of enactment of this Act, the Secretary of Health and Human Services (in this section referred to as the Secretary) shall award grants to eligible entities to establish or expand programs to prevent maternal mortality and severe maternal morbidity among Black pregnant and postpartum individuals.(b)EligibilityTo be eligible to seek a grant under this section, an entity shall be a community-based organization offering programs and resources aligned with evidence-based practices for improving maternal health outcomes for Black pregnant and postpartum individuals.(c)Outreach and technical assistance periodDuring the 1-year period beginning on the date of enactment of this Act, the Secretary shall—(1)conduct outreach to encourage eligible entities to apply for grants under this section; and(2)provide technical assistance to eligible entities on best practices for applying for grants under this section.(d)Special consideration(1)OutreachIn conducting outreach under subsection (c), the Secretary shall give special consideration to eligible entities that—(A)are based in, and provide support for, communities with high rates of adverse maternal health outcomes or significant racial and ethnic disparities in maternal health outcomes, to the extent such data are available;(B)are led by Black women; and(C)offer programs and resources that are aligned with evidence-based practices for improving maternal health outcomes for Black pregnant and postpartum individuals.(2)AwardsIn awarding grants under this section, the Secretary shall give special consideration to eligible entities that—(A)are described in subparagraphs (A), (B), and (C) of paragraph (1);(B)offer programs and resources designed in consultation with and intended for Black pregnant and postpartum individuals; and(C)offer programs and resources in the communities in which the respective eligible entities are located that—(i)promote maternal mental health and maternal substance use disorder treatments and supports that are aligned with evidence-based practices for improving maternal mental and behavioral health outcomes for Black pregnant and postpartum individuals;(ii)address social determinants of maternal health for pregnant and postpartum individuals;(iii)promote evidence-based health literacy and pregnancy, childbirth, and parenting education for pregnant and postpartum individuals;(iv)provide support from perinatal health workers to pregnant and postpartum individuals;(v)provide culturally congruent training to perinatal health workers;(vi)conduct or support research on maternal health issues disproportionately impacting Black pregnant and postpartum individuals;(vii)provide support to family members of individuals who suffered a pregnancy-associated death or pregnancy-related death;(viii)operate midwifery practices that provide culturally congruent maternal health care and support, including for the purposes of—(I)supporting additional education, training, and certification programs, including support for distance learning;(II)providing financial support to current and future midwives to address education costs, debts, and other needs;(III)clinical site investments;(IV)supporting preceptor development trainings;(V)expanding the midwifery practice; or(VI)related needs identified by the midwifery practice and described in the practice’s application; or(ix)have developed other programs and resources that address community-specific needs for pregnant and postpartum individuals and are aligned with evidence-based practices for improving maternal health outcomes for Black pregnant and postpartum individuals.(e)Technical assistanceThe Secretary shall provide to grant recipients under this section technical assistance on—(1)capacity building to establish or expand programs to prevent adverse maternal health outcomes among Black pregnant and postpartum individuals;(2)best practices in data collection, measurement, evaluation, and reporting; and(3)planning for sustaining programs to prevent maternal mortality and severe maternal morbidity among Black pregnant and postpartum individuals after the period of the grant.(f)EvaluationNot later than the end of fiscal year 2026, the Secretary shall submit to Congress an evaluation of the grant program under this section that—(1)assesses the effectiveness of outreach efforts during the application process in diversifying the pool of grant recipients;(2)makes recommendations for future outreach efforts to diversify the pool of grant recipients for Department of Health and Human Services grant programs and funding opportunities related to maternal health;(3)assesses the effectiveness of programs funded by grants under this section in improving maternal health outcomes for Black pregnant and postpartum individuals, to the extent practicable; and(4)makes recommendations for future Department of Health and Human Services grant programs and funding opportunities that deliver funding to community-based organizations that provide programs and resources that are aligned with evidence-based practices for improving maternal health outcomes for Black pregnant and postpartum individuals.(g)Authorization of appropriationsTo carry out this section, there is authorized to be appropriated $10,000,000 for each of fiscal years 2022 through 2026.3.Investments in community-based organizations to improve maternal health outcomes in underserved communities(a)AwardsFollowing the 1-year period beginning on the date of enactment of this Act, the Secretary of Health and Human Services (in this section referred to as the Secretary) shall award grants to eligible entities to establish or expand programs to prevent maternal mortality and severe maternal morbidity among underserved groups.(b)EligibilityTo be eligible to seek a grant under this section, an entity shall be a community-based organization offering programs and resources aligned with evidence-based practices for improving maternal health outcomes for pregnant and postpartum individuals.(c)Outreach and technical assistance periodDuring the 1-year period beginning on the date of enactment of this Act, the Secretary shall—(1)conduct outreach to encourage eligible entities to apply for grants under this section; and(2)provide technical assistance to eligible entities on best practices for applying for grants under this section.(d)Special consideration(1)OutreachIn conducting outreach under subsection (c), the Secretary shall give special consideration to eligible entities that—(A)are based in, and provide support for, communities with high rates of adverse maternal health outcomes or significant racial and ethnic disparities in maternal health outcomes, to the extent such data are available;(B)are led by individuals from racially, ethnically, and geographically diverse backgrounds; and(C)offer programs and resources that are aligned with evidence-based practices for improving maternal health outcomes for pregnant and postpartum individuals.(2)AwardsIn awarding grants under this section, the Secretary shall give special consideration to eligible entities that—(A)are described in subparagraphs (A), (B), and (C) of paragraph (1);(B)offer programs and resources designed in consultation with and intended for pregnant and postpartum individuals from underserved groups; and(C)offer programs and resources in the communities in which the respective eligible entities are located that—(i)promote maternal mental health and maternal substance use disorder treatments and support that are aligned with evidence-based practices for improving maternal mental and behavioral health outcomes for pregnant and postpartum individuals;(ii)address social determinants of maternal health for pregnant and postpartum individuals;(iii)promote evidence-based health literacy and pregnancy, childbirth, and parenting education for pregnant and postpartum individuals;(iv)provide support from perinatal health workers to pregnant and postpartum individuals;(v)provide culturally congruent training to perinatal health workers;(vi)conduct or support research on maternal health outcomes and disparities;(vii)provide support to family members of individuals who suffered a pregnancy-associated death or pregnancy-related death;(viii)operate midwifery practices that provide culturally congruent maternal health care and support, including for the purposes of—(I)supporting additional education, training, and certification programs, including support for distance learning;(II)providing financial support to current and future midwives to address education costs, debts, and other needs;(III)clinical site investments;(IV)supporting preceptor development trainings;(V)expanding the midwifery practice; or(VI)related needs identified by the midwifery practice and described in the practice’s application; or(ix)have developed other programs and resources that address community-specific needs for pregnant and postpartum individuals and are aligned with evidence-based practices for improving maternal health outcomes for pregnant and postpartum individuals.(e)Technical assistanceThe Secretary shall provide to grant recipients under this section technical assistance on—(1)capacity building to establish or expand programs to prevent adverse maternal health outcomes among pregnant and postpartum individuals from underserved groups;(2)best practices in data collection, measurement, evaluation, and reporting; and(3)planning for sustaining programs to prevent maternal mortality and severe maternal morbidity among pregnant and postpartum individuals from underserved groups after the period of the grant.(f)EvaluationNot later than the end of fiscal year 2026, the Secretary shall submit to Congress an evaluation of the grant program under this section that—(1)assesses the effectiveness of outreach efforts during the application process in diversifying the pool of grant recipients;(2)makes recommendations for future outreach efforts to diversify the pool of grant recipients for Department of Health and Human Services grant programs and funding opportunities related to maternal health;(3)assesses the effectiveness of programs funded by grants under this section in improving maternal health outcomes for pregnant and postpartum individuals from underserved groups, to the extent practicable; and(4)makes recommendations for future Department of Health and Human Services grant programs and funding opportunities that deliver funding to community-based organizations that provide programs and resources that are aligned with evidence-based practices for improving maternal health outcomes for pregnant and postpartum individuals.(g)DefinitionIn this section, the term underserved groups means to pregnant and postpartum individuals—(1)from racial and ethnic minority groups (as such term is defined in section 1707(g)(1) of the Public Health Service Act (42 U.S.C. 300u–6(g)(1)));(2)whose household income is equal to or less than 150 percent of the Federal poverty line;(3)who live in health professional shortage areas (as such term is defined in section 332 of the Public Health Service Act (42 U.S.C. 254e(a)(1)));(4)who live in counties with no hospital offering obstetric care, no birth center, and no obstetric provider; or(5)who live in counties with a level of vulnerability of moderate-to-high or higher, according to the Social Vulnerability Index of the Centers for Disease Control and Prevention.(h)Authorization of appropriationsTo carry out this section, there is authorized to be appropriated $10,000,000 for each of fiscal years 2022 through 2026.4.Respectful maternity care training for all employees in maternity care settingsPart B of title VII of the Public Health Service Act (42 U.S.C. 293 et seq.) is amended by adding at the end the following new section:742.Respectful maternity care training for all employees in maternity care settings(a)GrantsThe Secretary shall award grants for programs to reduce and prevent bias, racism, and discrimination in maternity care settings and to advance respectful, culturally congruent, trauma-informed care.(b)Special considerationIn awarding grants under subsection (a), the Secretary shall give special consideration to applications for programs that would—(1)apply to all maternity care providers and any employees who interact with pregnant and postpartum individuals in the provider setting, including front desk employees, sonographers, schedulers, health care professionals, hospital or health system administrators, security staff, and other employees;(2)emphasize periodic, as opposed to one-time, trainings for all birthing professionals and employees described in paragraph (1);(3)address implicit bias, racism, and cultural humility;(4)be delivered in ongoing education settings for providers maintaining their licenses, with a preference for trainings that provide continuing education units;(5)include trauma-informed care best practices and an emphasis on shared decision making between providers and patients;(6)include antiracism training and programs;(7)be delivered in undergraduate programs that funnel into health professions schools;(8)be delivered in settings that apply to providers of the special supplemental nutrition program for women, infants, and children under section 17 of the Child Nutrition Act of 1966;(9)integrate bias training in obstetric emergency simulation trainings or related trainings;(10)include training for emergency department employees and emergency medical technicians on recognizing warning signs for severe pregnancy-related complications;(11)offer training to all maternity care providers on the value of racially, ethnically, and professionally diverse maternity care teams to provide culturally congruent care; or(12)be based on one or more programs designed by a historically Black college or university or other minority-serving institution.(c)ApplicationAn entity desiring a grant under subsection (a), shall submit an application at such time, in such manner, and containing such information as the Secretary may require.(d)ReportingEach recipient of a grant under this section shall annually submit to the Secretary a report on the status of activities conducted using the grant, including, as applicable, a description of the impact of training provided through the grant on patient outcomes and patient experience for pregnant and postpartum individuals from racial and ethnic minority groups and their families.(e)Best practicesBased on the annual reports submitted pursuant to subsection (d), the Secretary—(1)shall produce an annual report on the findings resulting from programs funded through this section;(2)shall disseminate such report to all recipients of grants under this section and to the public; and(3)may include in such report findings on best practices for improving patient outcomes and patient experience for pregnant and postpartum individuals from racial and ethnic minority groups and their families in maternity care settings.(f)DefinitionsIn this section:(1)The term postpartum means the one-year period beginning on the last day of an individual’s pregnancy.(2)The term culturally congruent means in agreement with the preferred cultural values, beliefs, world view, language, and practices of the health care consumer and other stakeholders.(3)The term racial and ethnic minority group has the meaning given such term in section 1707(g)(1).(g)Authorization of appropriationsTo carry out this section, there is authorized to be appropriated $5,000,000 for each of fiscal years 2022 through 2026..5.Study on reducing and preventing bias, racism, and discrimination in maternity care settings(a)In generalThe Secretary of Health and Human Services shall seek to enter into an agreement, not later than 90 days after the date of enactment of this Act, with the National Academies of Sciences, Engineering, and Medicine (referred to in this section as the National Academies) under which the National Academies agree to—(1)conduct a study on the design and implementation of programs to reduce and prevent bias, racism, and discrimination in maternity care settings and to advance respectful, culturally congruent, trauma-informed care; and(2)not later than 2 years after the date of enactment of this Act—(A)complete the study; and(B)transmit a report on the results of the study to Congress.(b)Possible topicsThe agreement entered into pursuant to subsection (a) may provide for the study of any of the following:(1)The development of a scorecard or other evaluation standards for programs designed to reduce and prevent bias, racism, and discrimination in maternity care settings to assess the effectiveness of such programs in improving patient outcomes and patient experience for pregnant and postpartum individuals from racial and ethnic minority groups and their families.(2)Determination of the types and frequency of training to reduce and prevent bias, racism, and discrimination in maternity care settings that are demonstrated to improve patient outcomes or patient experience for pregnant and postpartum individuals from racial and ethnic minority groups and their families.6.Respectful maternity care compliance program(a)In generalThe Secretary of Health and Human Services (referred to in this section as the Secretary) shall award grants to accredited hospitals, health systems, and other maternity care settings to establish as an integral part of quality implementation initiatives within one or more hospitals or other birth settings a respectful maternity care compliance program.(b)Program requirementsA respectful maternity care compliance program funded through a grant under this section shall—(1)institutionalize mechanisms to allow patients receiving maternity care services, the families of such patients, or perinatal health workers supporting such patients to report instances of racism or evidence of bias on the basis of race, ethnicity, or another protected class;(2)institutionalize response mechanisms through which representatives of the program can directly follow up with the patient, if possible, and the patient’s family in a timely manner; (3)prepare and make publicly available a hospital- or health system-wide strategy to reduce bias on the basis of race, ethnicity, or another protected class in the delivery of maternity care that includes—(A)information on the training programs to reduce and prevent bias, racism, and discrimination on the basis of race, ethnicity, or another protected class for all employees in maternity care settings;(B)information on the number of cases reported to the compliance program; and(C)the development of methods to routinely assess the extent to which bias, racism, or discrimination on the basis of race, ethnicity, or another protected class are present in the delivery of maternity care to patients from racial and ethnic minority groups;(4)develop mechanisms to routinely collect and publicly report hospital-level data related to patient-reported experience of care; and(5)provide annual reports to the Secretary with information about each case reported to the compliance program over the course of the year containing such information as the Secretary may require, such as—(A)de-identified demographic information on the patient in the case, such as race, ethnicity, gender identity, and primary language;(B)the content of the report from the patient or the family of the patient to the compliance program; (C)the response from the compliance program; and(D)to the extent applicable, institutional changes made as a result of the case.(c)Secretary requirements(1)ProcessesNot later than 180 days after the date of enactment of this Act, the Secretary shall establish processes for—(A)disseminating best practices for establishing and implementing a respectful maternity care compliance program within a hospital or other birth setting;(B)promoting coordination and collaboration between hospitals, health systems, and other maternity care delivery settings on the establishment and implementation of respectful maternity care compliance programs; and(C)evaluating the effectiveness of respectful maternity care compliance programs on maternal health outcomes and patient and family experiences, especially for patients from racial and ethnic minority groups and their families.(2)Study(A)In generalNot later than 2 years after the date of enactment of this Act, the Secretary shall, through a contract with an independent research organization, conduct a study on strategies to address—(i)racism or bias on the basis of race, ethnicity, or another protected class in the delivery of maternity care services; and(ii)successful implementation of respectful care initiatives.(B)Components of studyThe study under this paragraph shall include the following:(i)An assessment of the reports submitted to the Secretary from the respectful maternity care compliance programs pursuant to subsection (b)(5).(ii)Based on the assessment under clause (i), recommendations for potential accountability mechanisms related to cases of racism or bias on the basis of race, ethnicity, or another protected class in the delivery of maternity care services at hospitals and other birth settings. Such recommendations shall take into consideration medical and non-medical factors that contribute to adverse patient experiences and maternal health outcomes.(C)ReportThe Secretary shall submit to Congress and make publicly available a report on the results of the study under this paragraph.(d)Authorization of appropriationsTo carry out this section, there is authorized to be appropriated such sums as may be necessary for fiscal years 2022 through 2027.7.GAO report(a)In generalNot later than 2 years after the date of enactment of this Act and annually thereafter, the Comptroller General of the United States shall submit to Congress and make publicly available a report on the establishment of respectful maternity care compliance programs within hospitals, health systems, and other maternity care settings.(b)Matters includedThe report under paragraph (1) shall include the following:(1)Information regarding the extent to which hospitals, health systems, and other maternity care settings have elected to establish respectful maternity care compliance programs, including—(A)which hospitals and other birth settings elect to establish compliance programs and when such programs are established;(B)to the extent practicable, impacts of the establishment of such programs on maternal health outcomes and patient and family experiences in the hospitals and other birth settings that have established such programs, especially for patients from racial and ethnic minority groups and their families;(C)information on geographic areas, and types of hospitals or other birth settings, where respectful maternity care compliance programs are not being established and information on factors contributing to decisions to not establish such programs; and(D)recommendations for establishing respectful maternity care compliance programs in geographic areas, and types of hospitals or other birth settings, where such programs are not being established.(2)Whether the funding made available to carry out this section has been sufficient and, if applicable, recommendations for additional appropriations to carry out this section.(3)Such other information as the Comptroller General determines appropriate. 